Citation Nr: 1615879	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a partial resection of the small bowel (claimed as an unspecified gastrointestinal condition and as an unspecified small bowel condition) secondary to obstruction, to include as secondary to gastroesophageal reflux disease (GERD) or hernia.  

2. Entitlement to service connection for the loss of teeth as due to an undiagnosed illness.

3. Entitlement to service connection for a cervical spine condition, to include whether new and material evidence has been received to reopen a previously denied claim.  

4. Entitlement to service connection for respiratory condition, including chronic obstructive pulmonary disease and obstructive sleep apnea.

5. Entitlement to service connection for hernia.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection aortic valve leaking, to include chest pain and arrhythmia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1995, including service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 and a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2015.  

Following the last adjudication of the case by the AOJ, additional pertinent evidence was added to the claims file.  Because he waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

Also on appeal is a January 2016 rating decision denying service connection for hypertension and aortic valve leaking.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  

The issues of service connection for small bowel resection, loss of teeth, a respiratory condition, hernia, hypertension and aortic valve leaking,  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since a May 2004 rating decision, which denied service connection for a cervical spine condition, is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  A cervical spine disorder, currently manifested by degenerative disk disease C5-6 and C6-7 with left upper extremity and chronic cervical strain, is shown to have been incurred during service. 


CONCLUSIONS OF LAW

1.  Because evidence received since May 2004 is new and material, the claim of service connection for a cervical spine condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2015).

2.  A cervical spine condition, currently manifested by degenerative disk disease C5-6 and C6-7 with left upper extremity and chronic cervical strain, was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

A.  Applicable Law - New and Material Evidence

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also 38 C.F.R. § 20.200.

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.




B.  Discussion

(1) Finality of Prior Claims

The Veteran filed an original claim of service connection for a neck condition in July 1995.  The claim was denied in a March 1996 rating decision.  Notification of this decision was mailed to him, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran filed a notice of disagreement (NOD) in September 1996.  At an RO hearing four days later, he clarified that his NOD was specific to two other issues (not related to the cervical spine).  Thus, he did not appeal the March 1996 determination.  New and material evidence was not then received prior to expiration of the appeal period.  Accordingly, the July 1995 claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b), 20.200, 20.201, 20.300, 20.302, 20.1103.

The Veteran filed a petition to reopen the claim in November 2003.  The claim was denied in May 2004.  Notification of this decision was sent to his last known mailing address of record in June 2004, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the determination, and no new and material evidence was received prior to expiration of the appeal period, and no further official service department records have been obtained.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b), 20.200, 20.201, 20.300, 20.302, 20.1103.

The Veteran filed the instant petition to reopen the claim in March 2006.  

(2) Evidence Previously Considered 

In the last denial, in May 2004, the claim was denied on the basis that the Veteran's service treatment records (STRs) showed "one complaint of neck pain in July 1990 [and r]eview of the outpatient treatment records are negative for any complaints or treatment for a cervical spine disability."  Accordingly, it was determined that there was no evidence of a nexus, including a continuity of symptoms after service.  

The pertinent evidence associated with the claims file at the time of the May 2004 rating decision, as listed in that decision, consisted of STRs "for the period June 1977 through June 1995," and treatment reports from Audie L. Murphy VA Hospital for the period from August 2002 through March 2004.  

(3) Subsequent Evidence Received

The relevant evidence associated with the claims file since May 2004 includes additional VA medical records and the Veteran's Board hearing testimony.  

The Board finds that this evidence is "new" because it was not before the adjudicator in May 2004.  The Board also finds that the new evidence is "material" because it relates to whether a current cervical spine disorder is the result of service, which is an unestablished fact that may provide a reasonable possibility of substantiating the claim.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a cervical spine condition.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  

As a final matter, the Board notes that copies of the Veteran's military personnel record were associated with the claims file in April 2008.  These copies are exact duplicates of personnel records previously received in June 1997.  Similarly, the Veteran's electronic claims folder (VBMS) identifies the Veteran's STRs as having been received in May 2009 and May 2010.  Although listed as such in VBMS, these STRs do not contain a VA date-stamp.  Instead, it appears that these STRs were archived in VBMS with a May 2010 date based on a notation by RO personnel indicating "Reviewed 5/26/10."   Otherwise, the claims folder does not establish the exact date the STRs were received.  However, the May 2004 rating decision lists the STRs as evidence of record at that time.  Additional copies of his STRs were later received after the May 2004 rating decision.  These are exact duplicates of the original STRs already of record at the time of that rating decision.  Accordingly, § 3.156(c) does not allow for reconsideration of the original claim. 

II.  Service Connection - Cervical Spine

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

In this case, service connection for a cervical spine condition is warranted.  

First, the Veteran is diagnosed with a current disability.  This was confirmed on VA examination in August 1999 as degenerative disk disease C5-6 and C6-7 with left upper extremity and chronic cervical strain.  Most recently, an MRI in December 2015 revealed disc herniation at and to the left at C3-4; narrowed cervical canal; and minor increase cord, with signal at C5-6 to the left of midline that may be myelomalacia.  Thus, a current disability is established.  

Next, the service treatment records (STRs) show treatment for the neck during service.  He was involved in a motor vehicle accident (MVA) in July 1981.  Then in July 1990, he was treated for complaints of neck pain for three days; a diagnosis of muscle strain was made.  Several years later, he underwent chiropractic care during service in June 1994.  It was noted that the MVA caused immediate neck pain; a diagnosis of cervical sprain with spasm and cervicalgia was made.  Several months later, in September 1994, he underwent a Rheumatology consultation.  At that time, it was noted that he had positive disc disease in the cervical spine felt secondary to the MVA.  

After service, he underwent a VA examination in August 1995.  The Veteran complained of a history of neck pain during service.  X-rays at that time were interpreted to show no significant abnormality, and the assessment was a history of cervical stiffness and soreness without any residual history of or clinical evidence to suggest any upper extremity radiculopathy.  

Despite this apparently negative assessment, the Veteran continued to seek treatment for complaints of neck pain, including in July 1998 and March 1999.  Several months later, on VA examination in August 1999, the current diagnosis was confirmed.  

The Board finds that this evidence tends to be in equipoise in establishing that a current diagnosis in the cervical spine first started during service.  Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a cervical spine condition, the appeal to this extent is allowed.

Service connection for a cervical spine condition, currently manifested by degenerative disk disease C5-6 and C6-7 with left upper extremity and chronic cervical strain, is granted.  


REMAND

Small Bowell Resection & Hernia

The Veteran maintains that he had a partial resection of the small bowel after service at VA in June 2006 as a result of symptoms that started during service.  Specifically, he was treated during service for symptoms diagnosed as gastritis.  The medication he was given for those symptoms caused severe constipation, which had continued to the present day.  That constipation led to a bowel obstruction, which had to be resected.  See Board Hr'g Tr. 3-6.  

His post-service medical records reflect an assessment in July 2006, at the time of the small bowel obstruction, that he was status post volvulus of jejunum secondary to unknown cause with resection of involved jejunum.  A later diagnosis, in December 2008, indicates chronic likely slow transit constipation.  

Although the July 2006 record indicates that the small bowel obstruction resulted from an unknown cause, the later diagnosis of chronic constipation, together with the Veteran's own testimony, indicates a relationship to service.  At present, a VA examination has not been conducted to address this complex medical question. 

The Veteran's medical records also indicate that an incisional hernia developed at the site of the June 2006 small bowel resection surgery. Thus, the claim of service connection for a hernia is intertwined with the claim of service connection for partial resection of the small bowel.  As such, a decision on the claim of service connection for a hernia would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Loss of Teeth

The Veteran maintains that he has loss of teeth resulting from his Persian Gulf War service.  At the October 2015 Board hearing, he testified that he was drinking water from the country during the first three weeks of his service in Saudi Arabia.  Board Hr'g Tr. 11.  The lister bags of water were covered with oil and sand.  Id.  Furthermore, he was breathing in smoke from the Kuwait oil field, and coughing up black smoke.  Id.  This smoke also settled on top of their drinking water.  Id.  He wrote in a June 2010 VA Form 9 that this caused his teeth to start braking off like glass when eating something.  

In connection with this claim, the Veteran underwent a VA examination in January 2008.  The VA examiner found that the Veteran was missing teeth #1, 2, 15, 16, 17, 30, and 32.  The VA examiner also determined that the remaining teeth with the exception of tooth #14 were intact and restored; tooth #14 had a fractured distal lingual cusp.  The VA examiner concluded that it was not possible to determine the reason the missing teeth were lost.  

The Board notes that many of the teeth cited by the VA examiner are shown in the Veteran's STRs as already missing prior to his service in the Gulf War.  For instance, a dental chart from February 1984 shows teeth #1, 2, and 17 missing, having been extracted (the examination notes indicate that it was tooth #16, not #17, was extracted).  Thus, it is not clear that the condition started before the Veteran's service in Southwest Asia.  

However, it is not clear that the January 2008 VA examiner considered this evidence.  In fact, the VA examiner did not cite the STRs or otherwise indicate that they were available to review.  Plus, the VA examiner did not explain why it was not possible to determine why the missing teeth were lost.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also McKinney v. McDonald, No. 13-2273, 2016 WL 932820, at *11 (Vet. App. Mar. 11, 2016).  In light of these considerations, the Board cannot determine what probative weight to assign to this examination.  A new examination is needed.  

Respiratory Condition

The Veteran maintains that he has a respiratory condition resulting from service.  He testified at his Board hearing that he had treatment on multiple occasions during service for these complaints, beginning in January 1978.  He then had an abnormal a pulmonary function test in March 1980.  Other treatment during service occurred in October 1987 and May 1995.  

He also submitted a witness statement written in January 2008 from a different Veteran who served with him.  That Veteran wrote that he had observed the instant Veteran snoring loudly and often coughing and gasping in his sleep then suddenly waking up with a startle.  When asked if he had slept well, the Veteran often he said no "not much" and he still appeared to be tired physically. Others often avoided sleeping in his tent if they could.  Also, he had observed the instant Veteran often fall asleep during training classes and when riding in vehicles.

Aside from this evidence, the record also shows that the Veteran has a long history of smoking.  A March 2009 medical record (a consultation for an incisional hernia repair) reflects a past medical history significant for "mild COPD due to smoking habitation."  A March 2009 PFT indicates that the Veteran had a moderate-to-severe obstructive ventilatory defect, which was "likely extrinsic in nature," and that his morbid obesity could account for a significant portion of this restriction.  Obstructive sleep apnea (OSA) was diagnosed in October 2007.    Most recently, a problem list from December 2015, which is in the Veteran's medical records from a service department hospital, reflect diagnoses of chronic bronchitis, OSA, chronic airway obstruction, and tobacco use disorder.

At present, this evidence is not adequate to resolve the appeal, and a VA examination has not been conducted to address the complex medical questions raised by this evidence. 

Hypertension And Aortic Valve Leaking

The claims of service connection for hypertension and aortic valve leaking must be remanded for issuance of an SOC.  The claims were denied in a January 2015rating decision.  The Veteran, through his representative, filed a notice of disagreement (NOD) in February 2016.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to the claims of service connection for hypertension and aortic valve leaking.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file regardless of their potential relevance.  Then, continue associating all VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 2-4 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA examination to address the claimed partial resection of the small bowel.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  If not directly related to service on the basis of question (b), is the condition proximately due to, the result of, or caused by any other medical condition(s), such as GERD or medication for that condition?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has the disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s), such as GERD or medication for that condition?  Also, please identify whether any increase in severity was due to the natural progress of the disease.

As indicated, in answering questions (e) and (f), the examiner is asked to address whether medication used to treat GERD could have caused the partial small bowel obstruction, including by causing chronic constipation.  

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA dental examination to address the claimed dental disorder.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of a dental condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's dental disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed dental disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering these questions, the examiner is asked to consider the Veteran's contention that he has teeth that break easily, which he feels is a result of drinking contaminated water in Saudi Arabia and breathing in oil smoke.  

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA examination to address the claimed respiratory disorder.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed respiratory condition, including COPD and sleep apnea, are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering these questions, the examiner is asked to consider the statements from the Veteran and a third-party witness (written in January 2008), indicating that symptoms, such as snoring loudly, coughing, and gasping in his sleep, started during service.  Does this evidence make it more or less likely that a respiratory condition started during service?  

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all actions set forth in paragraphs 2-9, plus any further action needed as a consequence of the development completed in paragraphs 1-7 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


